UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2255


CHRISTOPHER C. BAILEY, IV,

                Plaintiff - Appellant,

          v.

JAN SMOKOWICZ, City Attorney; TOM BARRET, Mayor,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:12-cv-00042-RBS-DEM)


Submitted:   March 26, 2013                 Decided:   March 28, 2013


Before DUNCAN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher C. Bailey, IV, Appellant Pro        Se.   James Arthur
Cales, III, FURNISS, DAVIS, RASHKIND &          SAUNDERS, Norfolk,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher        C.    Bailey,        IV,    appeals       the    district

court’s    order     denying       his    motion     for    default      judgment      and

granting    defendants’       motion       to    dismiss    his    42    U.S.C.     § 1983

(2006) complaint.        See Fed. R. Civ. P. 12(b)(2), (5), (6).                        We

have     reviewed     the    record        and    find     no     reversible        error.

Accordingly,       although    we        grant    leave    to      proceed     in   forma

pauperis,    we     affirm    for    the    reasons       stated    by   the    district

court.     Bailey v. Smokowicz, No. 4:12-cv-00042-RBS-DEM (E.D. Va.

filed Sept. 13, 2012; entered Sept. 14, 2012).                       We dispense with

oral   argument      because       the    facts    and     legal     contentions       are

adequately    presented       in    the    materials       before    this      court   and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                            2